DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 3/16/2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over AMES (US 2015/0271309) in view of HUANG (US 2014/0065948) and further in view of KIM (US 2016/0142867).
 	Regarding claim 1, AMES discloses an electronic device (400, 402, Fig. 4), comprising: 
 	a connector (410, Fig. 4) for connecting to a second electronic device (412, Fig. 4);
 	a battery (408) configured for powering the connected second electronic device (¶ 0013, 0048); and 
 	an amplifier configured to amplify one or more communication signals (¶ 0075, 0077, 0078, 0080) at least one of received by the connected second electronic device and transmitted from the connected second electronic device (¶ 0072, 0094, 0096).
 	AMES fails to disclose the second electronic device being configured to transmit and receive one or more communication signals to and from a given cellular network; and the battery configured for charging a battery of the connected second electronic device.
 	HUANG discloses the second electronic device being configured to transmit and receive one or more communication signals to and from a given cellular network via an amplifier (abstract, ¶ 0011-0012, 0014, 0020, 0102: may include all wireless communication types including cellular); and the battery configured for charging a battery of the connected second electronic device (¶ 0018-0022).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the given cellular network and the battery configured for charging a battery of the second electronic device as recited in order to extend the functionality and/or capabilities of mobile devices without the concern of regular power loss (HUANG, ¶ 0008).
 	AMES as modified by HUANG fails to disclose the connector is integrated with a housing of the electronic device such that an entirety of the electronic device is configured to be positioned on one side of the second electronic device when the electronic device is attached to the second electronic device via the connector.
 	KIM discloses the connector is integrated with a housing of the electronic device (601, Fig. 6) such that an entirety of the electronic device is configured to be positioned on one side of the second electronic device (605, Fig. 6) when the electronic device is attached to the second electronic device via the connector (as shown in Fig. 6; ¶ 0119-0122).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the connector and housing of the electronic device as recited in order to provide increased compatibility with various devices when compared to the device specific connector/housing arrangements of AMES and HUANG.
 	Regarding claim 2, AMES discloses the connector comprises one of a male micro-USB connector, a male USB-mini connector, a male USB-C connector, and a male lightning connector (¶ 0015, 0068, 0071).
	Regarding claim 4, AMES as modified by HUANG and KIM teaches the electronic device is configured for simultaneously performing the charging of the battery of the connected second electronic device and the amplifying of the one or more communication signals at least one of received from the given cellular network by the connected second electronic device and transmitted to the given cellular network from the connected second electronic device (AMES, ¶ 0048: providing power to both electronic devices; HUANG, ¶ 0103, 0115).
 	Regarding claim 5, AMES as modified by HUANG and KIM teaches within the housing of the electronic device an antenna and one or more transmission/reception components for transmitting and receiving the one or more communication signals to and from a network (HUANG, abstract, ¶ 0010, 0274).
 	Regarding claim 6, AMES discloses the amplifier is configured to amplify the one or more communication signals in a plurality of frequency ranges (¶ 0039-0041, 0082, 0095).
	Regarding claim 7, AMES as modified by HUANG and KIM teaches the electronic device as applied to claim 1 but fails to disclose one or more additional connectors. HUANG further discloses one or more additional connectors, wherein the one or more additional connectors comprise a different type connector than the connector (¶ 0115). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the one or more additional connectors in order to provide an external charging interface or pass-through signaling interface (HUANG, ¶ 0115) for increased user convenience.
	Regarding claim 8, AMES discloses the charging of the battery of the connected second electronic device and the amplifying of the one or more communication signals are performed via the connector (¶ 0015, 0072, 0075, 0094, 0096).
 	Regarding claim 9, AMES as modified by HUANG and KIM teaches the electronic device transmits the amplified one or more communication signals to the given cellular network (AMES, ¶ 0039, 0072, 0094, 0096; HUANG, abstract, ¶ 0011-0012).
 	Regarding claim 10, AMES as modified by HUANG and KIM teaches the connected second electronic device receives the amplified one or more communication signals via the network (AMES, ¶ 0015, 0046; HUANG, abstract, ¶ 0011-0012).
 	Regarding claim 11, AMES as modified by HUANG and KIM teaches the electronic device amplifies the one or more communication signals after reception of the one or more communication signals by the connected second electronic device via the given cellular network (AMES, ¶ 0015, 0046; HUANG, abstract, ¶ 0011-0012).
 	Regarding claim 12, AMES as modified by HUANG and KIM teaches the electronic device amplifies the one or more communication signals prior to transmission of the one or more communication signals by the connected second electronic device over the given cellular network (AMES, ¶ 0039, 0072, 0094, 0096; HUANG, abstract, ¶ 0011-0012).
 	Regarding claim 13, AMES discloses the electronic device is portable (¶ 0038-0039).
 	Regarding claim 14, AMES discloses a method, comprising: 
 	connecting a charging/signal boosting device (400, 402, Fig. 4) to an electronic device (412, Fig. 4) via a connector (410, Fig. 4); 
 	powering the connected electronic device using a battery (408) of the charging/signal boosting device (¶ 0013, 0048); and 
 	amplifying one or more communication signals (¶ 0075, 0077, 0078, 0080) at least one of received by and transmitted from the connected electronic device using an amplifier of the charging/signal boosting device (¶ 0072, 0094, 0096).
	AMES fails to disclose the electronic device is configured to transmit and receive one or more communication signals to and from a given cellular network; and charging a battery of the connected electronic device.
 	HUANG discloses the electronic device is configured to transmit and receive one or more communication signals to and from a given cellular network via an amplifier (abstract, ¶ 0011-0012, 0014, 0020, 0102: may include all wireless communication types including cellular); and charging a battery of the connected electronic device (¶ 0018-0022).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the given cellular network and charging the battery of the connected electronic device as recited in order to extend the functionality and/or capabilities of mobile devices without the concern of regular power loss (HUANG, ¶ 0008).
 	AMES as modified by HUANG fails to disclose the connector is integrated with a housing of the charging/signal boosting device such that an entirety of the charging/signal boosting device is configured to be positioned on one side of the electronic device when the charging/signal boosting device is attached to the electronic device via the connector.
 	KIM discloses the connector is integrated with a housing of the charging/signal boosting device (601, Fig. 6) such that an entirety of the charging/signal boosting device is configured to be positioned on one side of the electronic device (605, Fig. 6) when the charging/signal boosting device is attached to the electronic device via the connector (as shown in Fig. 6; ¶ 0119-0122).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the connector and housing of the charging/signal boosting device as recited in order to provide increased compatibility with various devices when compared to the device specific connector/housing arrangements of AMES and HUANG.
	Regarding claim 15, AMES discloses the charging and the amplifying are simultaneously performed (¶ 0048: providing power to both electronic devices).
 	Regarding claim 16, AMES discloses the charging and the amplifying are performed via the connector (¶ 0015, 0072, 0094, 0096).
 	Regarding claim 17, AMES as modified by HUANG and KIM teaches transmitting the amplified one or more communication signals from the charging/signal boosting device to the given cellular network (AMES, ¶ 0039, 0072, 0094, 0096; HUANG, abstract, ¶ 0011-0012).
 	Regarding claim 18, AMES as modified by HUANG and KIM teaches the connected electronic device receives the amplified one or more communication signals via the given cellular network (AMES, ¶ 0015, 0046; HUANG, abstract, ¶ 0011-0012).
 	Regarding claim 19, AMES as modified by HUANG and KIM teaches the amplifying is performed after reception of the one or more communication signals by the connected electronic device via the given cellular network (AMES, ¶ 0015, 0046; HUANG, abstract, ¶ 0011-0012).
 	Regarding claim 20, AMES as modified by HUANG and KIM teaches the amplifying is performed prior to transmission of the one or more communication signals by the connected electronic device over the given cellular network (AMES, ¶ 0039, 0072, 0094, 0096; HUANG, abstract, ¶ 0011-0012).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        June 17, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        June 17, 2022